Citation Nr: 0721317	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  99-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to additional vocational rehabilitation benefits 
under the provisions of Chapter 31, Title 38, United States 
Code.

(The issue of whether the veteran's daughter became 
permanently incapable of self-support prior to attaining the 
age of 18 years will be the subject of a separate decision of 
the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1961 to April 1974.


REMAND

The record reflects that following the suspension of 
vocational rehabilitation benefits in February 2002, the 
veteran filed a claim for additional vocational 
rehabilitation benefits which is the subject of this appeal.  
In connection with the veteran's new claim, the record 
further reveals that in a written statement dated in January 
2003, the veteran requested a hearing before regional office 
(RO) personnel "or the BVA as appropriate."  In addition, 
in a Department of Veterans Affairs (VA) Form 646, dated in 
October 2006, the veteran's representative specifically 
requested that the veteran be furnished with a Board of 
Veterans' Appeals (Board) hearing "as soon as possible."  
Thereafter, there is no indication that the veteran was ever 
afforded his requested hearing.

Consequently, the Board finds that it has no alternative but 
to remand this claim so that the veteran can be provided with 
his requested hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a hearing 
before a member of the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



